DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrasing “…determined that more than ion is present…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 9is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauschild et al. (U.S. Patent Application Publication Number 20140061460, from hereinafter “Hauschild”).
In regards to claims 1 and 9, Hauschild teaches a charge detection mass spectrometry device and method of operating the same (see, i.e., abstract) comprising an ion trap holding one or more ions to be analyzed (see, i.e., paragraphs 0069 and 0074), one or more charge detectors within the ion trap for determining a charge for one or more ions to be analyzed (paragraphs 0074-0075 and 0086) and control circuitry for monitoring a detector signal from the charge detector(s) during a first ion trapping 
In regards to claim 2, Hauschild teaches that when it is determined that no ions are present within the ion trap during the first trapping event, terminating the first ion trapping even and/or initiating a second ion trapping event (paragraphs 0069-0086).
In regards to claim 3, Hauschild teaches that when it is determined that one or more ions is present within the trap during the first ion trapping event, terminating the first ion trapping event and/or initiating a second ion trapping event (paragraphs 0069-0086).
In regards to claim 4, Hauschild teaches that when it is determined that more than one ion is present within the ion trap during the first trapping event, ejecting or otherwise removing one or more ions from the ion trap (paragraphs 0069-0086).
In regards to claim 5, Hauschild teaches ejecting or otherwise removing all of the ions from the ion trap and initiating a second ion trapping event (paragraphs 0069-0086, also see FIG. 2 that illustrates this graphically).
In regards to claim 7, Hauschild teaches that where the number of ions present within the ion trap of the charge detection mass spectrometry device is determined based on the number of masses recorded in the spectrum by the charge detection mass spectrometry device and/or based on the total charge detected by the charge detection mass spectrometry device (paragraphs 0069-0086).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild as applied to claim 1 above, and further in view of Brucker et al. (U.S. Patent Application Publication Number 20120112056, from hereinafter “Brucker”).
In regards to claims 17 and 18, Hauschild teaches a charge detection mass spectrometry device and method of operating the same (see, i.e., abstract) comprising an ion trap holding one or more ions to be analyzed (see, i.e., paragraphs 0069 and 0074), one or more charge detectors within the ion trap for determining a charge for one or more ions to be analyzed (paragraphs 0074-0075 and 0086) and control circuitry for monitoring a detector signal from the charge detector(s) during a first ion trapping event to determine how many ions are present within the ion trap during the first ion trapping event (paragraphs 0074-0075).
In regards to claims 17-18, Hauschild fails to teach that a substantially quadratic potential is applied to the each ion trap such that ions undergo substantially harmonic motion within the ion trap.

In view of the teaching of Brucker it would have been obvious to one of ordinary skill in the art at the time the invention was filed a substantially quadratic potential is applied to the each ion trap such that ions undergo substantially harmonic motion within the ion trap. As Bruker discusses in paragraph 0092, this potential works best in certain types of ion traps (for instance, ToF devices). Depending on the type of trap chosen for a given system, this would have been obvious.
Claims 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hauschild and Hauschild as modified by Brucker as applied to claims 17-18 above, and further in view of Brown et al. (U.S. Patent Application Publication Number 20150318161, from hereinafter “Brown”).
In regards to claims 19 and 26, Hauschild and Hauschild as modified by Brucker fails to teach that the signals from the charge detection mass spectrometry device are processed using Bayesian signal processing techniques.
Brown teaches that the signals from the charge detection mass spectrometry device are processed using Bayesian signal processing techniques (paragraphs 0569 and 0594).
In view of the teaching of Brown it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the signals from the charge detection mass spectrometry device are processed using Bayesian signal processing techniques. Bayesian techniques involve the inference of what is expected-i.e., common outcomes. As Such, this may significantly decrease the number of iterations required for the calculations required with large numbers-such as the often huge (into the millions) of events found in mass spectrometry.
Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Number 20100059673. This reference teaches claims 1 and 9 in their entirety in paragraphs 0039 and 0067.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881